Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-16 are pending.
	Claims 11-12 are withdrawn from consideration.
	Claims 1-10 and 13-16 are examined on the merits.

Response to Arguments - Claim Rejections - 35 USC § 101, 102, and 112
	The claim rejections of record are withdrawn due to amendments made to the claims in the claim set submitted 05/06/2022. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-6, 8, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka et al 2017 (Scientific Reports 7:7057, p. 1-14). 
The claims are drawn to non-transgenic plant cells, plants (including tomato), and seeds comprising a truncGAD gene wherein the mutations makes a stop codon at one of the positions recited in claims 1-2 (which are all in the C-terminus of the protein), wherein the truncGAD gene increases GABA. The claims are also drawn to animal feed supplement comprising the claimed non-transgenic plants and seeds.  
Nonaka et al teach using CRISPR to introduce premature stop codons in an endogenous gene in tomato to increase production of GABA by removing the autoinhibitory domain of a GAD enzyme. They teach many tomato lines comprising truncGAD alleles, so of which comprising the mutation, but never incorporated the T-DNA in its genome (Tables 1-2). They further teach, “This result means that the targeted mutagenesis is useful strategy to increase GABA accumulation as well as transgenic. Regarding breeding, the application of mutagenesis would be more acceptable than transgenesis. Because after the segregation of CRISPR/Cas9 vector, it would be un-distinguished the product via conventional mutation technique and targeted mutagenesis. Therefore, inducing a mutation in the C-terminal of SlGAD3 via CRISPR/Cas9 seems to be a more useful method than the transgenic strategy with respect to both fruit phenotype and public acceptance in near feature.” They also disclose transgenic seeds (p. 6). Animal feed supplements are an intended use plants and seeds and thus the modified tomato fruit taught by Nonaka et al meet these limitations as well.
They do not teach to make mutations at the specific sites recited in claims 1-2.
At the time of filing, given the teachings of Nonaka et al, it would have been obvious to a of ordinary skill in the art to make C-terminal truncation that interferes with the autoinhibitory function of the native GAD C-terminus to the end of making a plant with increased GABA. The residues recited in the claims 1-2 fall under the umbrella of such sites that would likely interfere with the autoinhibitory domain if the GAD were truncated at that point.  
Accordingly, claims 1-6, 8, and 13-14 is/are rejected under 35 U.S.C. 103 as being obvious over Nonaka et al.    

Claims 7 and 9-10 remain rejected and claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka et al 2017 (Scientific Reports 7:7057, p. 1-14) as applied to claims 1-6, 8, and 13-14 above, and further in view of Turano et al (US 8106261 B1) and GenBank Accession XM_010692182.2 (2016).
The claims are drawn to the non-transgenic plant of claim 2 wherein the plant is sugar beet and the non-transgenic plant of claim 2 wherein the truncGAD is expressed in the root, wherein the truncGAD confers one of the phenotypes in claims 9, 15-16 including increased tolerance to biotic stress or abiotic. 
Nonaka et al teach all the limitations of claims 2 and 4.
Nonaka et al do not teach that the plant is sugar beet. They are silent as to the expression the root; their truncGAD may in fact be expressed in root, but the Examiner was unable to find expression data for SIGAD2 and SIGAD3. 
Turano et al teach producing GABA in plants, including plants, beets, and plant roots to prevent against pathogens and abiotic stresses (columns 8-10, 14; and claims 13, 15). 
GenBank teaches a sequence from sugar beet that is predicted to be a glutamate decarboxylase which encodes a polypeptide 100% identical to instant SEQ ID NO:3 (see alignment below).
At the time of filing, it would have been prima facie modify the teachings of Nonaka et al to increase GABA in sugar beet, as taught by Turano et al, via introducing a premature stop codon in and endogenous GAD gene to remove the autoinhibitory domain of the GAD gene using CRISPR technology as taught by Nonaka et al. Further, it would have been obvious to select a GAD gene that is expressed in the root, as root is the commercially important plant part of sugar beet. There would have been a reasonable expectation of success in being able to make such a modification as putative glutamate decarboxylases from sugar beet were known in the prior art. As such claims 7, 9-110, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka et al and further in view of Turano et al and GenBank.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Response to Arguments - Claim Rejections - 35 USC § 103
Applicant's arguments filed 05/06/2022 have been fully considered but they are not persuasive. 
Applicant urges that none of the references teach or suggest mutations at the residues now recited in the claims and thus given the teachings of Nonaka no person of ordinary skill would have been motivated to arrive at the claimed invention.
This argument is not persuasive, because although the specific residues of mutations were not taught by Nonaka et al, these sites for truncation are all sites that a person of ordinary skill would have recognized that could likely interfere with the C-terminal autoinhibitory domain of the GAD enzyme. This strategy to increase GABA in a plant by truncating a GAD to remove the C-terminal autoinhibitory domain was taught by Nonaka et al. The specific sites for truncation simply obvious design choices as they all lead to the loss of function of the C-terminal autoinhibitory domain. As such, all claims are/remain rejected as being obvious. 

Conclusion
No claims are allowed. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R KEOGH whose telephone number is (571)272-2960.  The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571)-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW R KEOGH/
Primary Examiner, Art Unit 1663